Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to RCE of 2/24/2021.  Claims 1-6, 9-13 are now pending.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.              Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               Claim 1 recites limitations that lack antecedent basis and has to be corrected, for example: 
               "the other waveguide" in line 24, lacks antecedent basis, and has to be changed to …the another waveguide---.
               “and other MEMS actuator” in line 40, lacks antecedent basis, and has to be changed to
 ---and another MEMS actuator---.

 ---the another waveguide---.
               “the additional waveguide” in line 55, lacks antecedent basis, and has to be changed to
 ---the further waveguide---.
               “the other waveguide” in lines 55-56, lacks antecedent basis, and has to be changed to
 ---the another waveguide---.
               “the further waveguide” in line 56, lacks antecedent basis, and has to be changed to
 ---the additional waveguide---.
                “the other pair of waveguides” in lines 56-57, and “the pair of waveguides” in line 57, lack antecedent basis, and it is not clear which waveguides are the other pair of waveguides that are coupled to the pair of waveguides.

                Claim 3 recites limitations such as: "the other waveguide" in line 4, which lacks antecedent basis, and has to be changed to ---the waveguide---. 
                Also the limitation “the other MEMS actuator” in line 6, lacks antecedent basis, and has to be changed to ---the another MEMS actuator---. 
                Also the limitation “the waveguide” in line 8, lacks antecedent basis, and has to be changed to ---the another waveguide---. 
 
                As to claim 4, it is not clear about “…the further MEMS actuator is one of a plurality of further MEMS actuators…”.  It is not clear which actuators are the plurality of further MEMS actuators.   Fig. 29B only shows three MEMS actuators 2940, 2950, and 2960.

                Also, the limitation “the other MEMS actuator” in line 9, lacks antecedent basis, and has to be changed to ---the another MEMS actuator---. 
                Also, the limitation “the waveguide” in line 11, lacks antecedent basis, and has to be changed to ---the another waveguide---. 
                
                As to claim 5, it is not clear about “an additional MEMS actuator”, and “a further additional MEMS actuator”   Which actuator is the additional actuator and which actuator is the further additional actuator?   Also, it is not clear about “… perpendicular to the linear translation …”.

                Claim 6 recites limitation such as: “other MEMS actuator” in line 2, which lacks antecedent basis, and has to be changed to ---another MEMS actuator---.

                Claim 9 recites limitations that lack antecedent basis and has to be corrected, for example: 
               "the other waveguide" in line 9, lacks antecedent basis, and has to be changed to 
…the another waveguide---.
               “the other predetermined location” in line 19, lacks antecedent basis, and has to be changed to ---the another predetermined location ---.
               “the other waveguide” in line 20, lacks antecedent basis, and has to be changed to

               “other MEMS actuator” in line 35, lacks antecedent basis, and has to be changed to
 ---another MEMS actuator---.
               “the other waveguide” in lines 38-39, lacks antecedent basis, and has to be changed to
 ---the another waveguide---.
               “the additional waveguide” in line 48, lacks antecedent basis, and has to be changed to
 ---the further waveguide---.
               “the other waveguide” in line 48, lacks antecedent basis, and has to be changed to
 ---the another waveguide---.
               “the further waveguide” in line 49, lacks antecedent basis, and has to be changed to
 ---the additional waveguide---.
               “the other pair of waveguides” in line 49, and “the pair of waveguides” in line 50, lack antecedent basis, and it is not clear which waveguides are the other pair of waveguides that are coupled to the pair of waveguides.

               Claim 10 recites limitations that lack antecedent basis and has to be corrected, for example: 
               "the other waveguide" in line 4, lacks antecedent basis, and has to be changed to 
…the another waveguide---.
                “the other MEMS actuator” in line 6, lacks antecedent basis, and has to be changed to ---the another MEMS actuator---.
                 "the waveguide" in line 8, lacks antecedent basis, and has to be changed to 

                As to claim 11, it is not clear about “…the further MEMS actuator is one of a plurality of further MEMS actuators…”.  It is not clear which actuators are the plurality of further MEMS actuators.  Fig. 29B only shows three MEMS actuators 2940, 2950, and 2960.
                Furthermore, the limitation "the other waveguide" in line 7, lacks antecedent basis, and has to be changed to …the waveguide---.
                Also, the limitation “the other MEMS actuator” in line 9, lacks antecedent basis, and has to be changed to ---the another MEMS actuator---.
                Also, the limitation "the waveguide" in line 11, lacks antecedent basis, and has to be changed to …the another waveguide---.

                As to claim 12, it is not clear about the “an additional MEMS actuator”, and “a further additional MEMS actuator”   Which actuator is the additional actuator and which actuator is the further additional actuator?   Also, it is not clear about “… perpendicular to the linear translation …”.

               Claim 13 recites limitation “other MEMS actuator” in line 2, which lacks antecedent basis, and has to be changed to ---another MEMS actuator---.

Conclusion
5.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                Spector et al. (US Patent Application Publication No: 2018/0356597 A1) is cited to show an optical switch array (see figs. 2 and 312-320 in fig. 3) with waveguides and actuators (see paragraphs 0075, 0076, 0077 and claim 1).

6.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636